Case 2:18-cv-12473-KM-SCM Document 45 Filed 07/02/19 Page 1 of 5 PageID: 492
                                                                     Paul J. Fishman
                                                                     +1 973.776.1901 Direct
                                                                     Paul.Fishman@arnoldporter.com




                                                    July 2, 2019


    VIA CM/ECF

     Hon. Steven C. Mannion
     United States Magistrate Judge
     U.S. District Court for the District of New Jersey
     50 Walnut Street
     Newark, NJ 07101

                    Re:     Tobin v. Samsung Electronics America, Inc., Civil Action No.
                            2:18-cv-12473-JLL-SCM (D.N.J.); July 8, 2019 Conference

    Dear Judge Mannion:

            We represent Samsung Electronics America, Inc. (“SEA”) and respectfully

    submit this proposed agenda for the tele-conference set for July 8, 2019 at 2:45 p.m.

            1. Mediation. Following the last status call, Plaintiff’s counsel expressed

    interest in mediation before the parties incurred the burden and expense of discovery.

    After conferring, the parties agreed to mediate and to put discovery on hold. The parties

    then selected a mediator proposed by Plaintiff and booked a date. However, after SEA

    began to prepare, Plaintiff unilaterally cancelled the mediation. SEA continues to believe

    that mediation would be fruitful before further time is spent on discovery, particularly in

    light of the preparatory work that has already been done.

            2. SEA’s Discovery Requests to Plaintiff. SEA served interrogatories, requests

    for production of documents, and a request to inspect Tobin’s TV. That inspection will

    provide a significant opportunity to determine whether he has any viable claim, whether




Arnold & Porter Kaye Scholer LLP
One Gateway Center, Suite 1025 | Newark, NJ 07102 | www.arnoldporter.com
Case 2:18-cv-12473-KM-SCM Document 45 Filed 07/02/19 Page 2 of 5 PageID: 493




   Hon. Steven C. Mannion
   July 2, 2019
   Page 2

   he can possibly be a suitable class representative, and whether there is a prospect of early

   settlement. We await Plaintiff’s response.

          3. Plaintiff’s Discovery Requests to SEA. The Court’s Pretrial Scheduling

   Order (“Order”) set out an aggressive but appropriate time-frame for completion of

   discovery with regard to Tobin and class certification matters relating to his model TV,

   so that those threshold issues may be decided first. ECF No. 37 ¶ 5. To facilitate that

   objective, the Order authorized fact discovery “as to the putative class representative(s)

   and Fed.R.Civ.P 23 class certification (on Mr. Tobin’s model television).” Id.

   Consistent with the order, SEA is producing discovery relevant to Tobin’s claim and his

   model TV. Although Plaintiff’s discovery demands are vastly overbroad, confusing, and

   not proportionate, SEA is working in good faith to quickly provide discovery that is

   consistent with the parameters set by the Court. The parties have met and conferred

   regarding certain of SEA’s discovery responses, and SEA has provided a detailed written

   response in which it proposed many areas of compromise.

          These discussions have highlighted an impasse over one issue. Although Plaintiff

   never objected to the parameters set forth in the Order, Plaintiff refuses to conform his

   discovery demands to them. Instead, he insists on broad discovery encompassing more

   than 225 distinct model TVs manufactured during a more than seven-year period, relating

   to both class certification and merits. Even if Plaintiff were to now make a belated

   request to amend the Order, the Court should deny that request.
Case 2:18-cv-12473-KM-SCM Document 45 Filed 07/02/19 Page 3 of 5 PageID: 494




   Hon. Steven C. Mannion
   July 2, 2019
   Page 3

          The Court correctly established these reasonable discovery limitations so that the

   parties could resolve the critical threshold issue of whether Plaintiff can sustain a class

   action related to his own model, let alone at least 225 different models. As Your Honor

   will recall, Tobin’s allegations demonstrate that he knew about the warranty when his TV

   allegedly overheated, but he admittedly failed to comply with the warranty’s clearly

   stated requirements. Those simple facts, along with others that may emerge once his unit

   is inspected, provide ample reason to pursue first whether Tobin has any claim or could

   possibly represent any class, before SEA is subjected to harassing and burdensome—and

   almost certainly unnecessary—discovery on dozens and dozens of models of televisions.

          Plaintiff has suggested that the Order was somehow superseded when Judge

   Linares briefly concluded it was “premature” to evaluate whether Plaintiff can maintain

   class standing as to TVs he never purchased, saving that issue for another day. ECF No.

   39 at 18. Nothing about that interim observation alters the rationale for this Court’s

   Order that the parties and Court should not incur the burden of discovery relating to more

   than 225 model TV models before Plaintiff’s own class claims have even been tested.

   Accordingly, no deviation is warranted from the current discovery parameters.

          4. Case Schedule. Although the Order’s approach remains appropriate, a slight

   adjustment in deadlines makes sense given that the parties agreed to defer discovery

   while they were planning to mediate. SEA would not object to an adjustment of all

   discovery deadlines by 60 days, along with minor clarifications with regard to experts.

   The attached chart compares the dates from the current Order to our proposed schedule.
Case 2:18-cv-12473-KM-SCM Document 45 Filed 07/02/19 Page 4 of 5 PageID: 495




   Hon. Steven C. Mannion
   July 2, 2019
   Page 4



                                      Respectfully submitted,

                                      /s/ Paul J. Fishman
                                      Paul J. Fishman
Case 2:18-cv-12473-KM-SCM Document 45 Filed 07/02/19 Page 5 of 5 PageID: 496




   Hon. Steven C. Mannion
   July 2, 2019
   Page 5



                             Exhibit: Proposed Updated Schedule


           CURRENT SCHEDULE                         PROPOSED UPDATED SCHEDULE
    August 30, 2019                                October 30, 2019

    Deadline to complete fact discovery as to      Deadline to complete fact discovery as to
    Tobin, including all fact and rebuttal         Tobin and with regard to class
    expert witness depositions, and Fed. R.        certification in connection with Tobin’s
    Civ. P. 23 class certification as to Tobin’s   model TV, including fact depositions.
    model TV.
    October 11, 2019                               December 11, 2019

    Deadline to serve affirmative expert           Deadline to serve affirmative expert
    reports.                                       reports regarding class certification, with
                                                   depositions to follow.
    November 29, 2019                              January 29, 2020

    Deadline to serve responding expert            Deadline to serve responding expert
    reports.                                       reports regarding class certification, with
                                                   depositions to follow.
    December 31, 2019                              February 28, 2020

    Deadline to complete expert discovery.         Deadline to complete expert discovery
                                                   regarding class certification.
